Case 2:20-cv-00184-JPH-MJD Document 24 Filed 06/10/20 Page 1 of 3 PageID #: 82




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

DANIEL ADAM BROWN,                                        )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )          No. 2:20-cv-00184-JPH-MJD
                                                          )
VIGO COUNTY JAIL, et al.                                  )
                                                          )
                                Defendants.               )

  ORDER SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Daniel Brown, an inmate at the Vigo County Jail, brings this action pursuant to

42 U.S.C. § 1983 alleging that his civil rights have been violated. Because the plaintiff is a

"prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint before service on the defendants.

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                      1
Case 2:20-cv-00184-JPH-MJD Document 24 Filed 06/10/20 Page 2 of 3 PageID #: 83




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                         II. Discussion

       Mr. Brown alleges in the complaint that when he was being booked into the Vigo County

Jail, Officer Knopp placed him in a chokehold, cuffed him behind his back, placed him in a

restraint chair, and tased him multiple times even though he posed no threat. He sues the Vigo

County Jail and Officer Knopp.

       Based on the screening standard set forth above, Mr. Brown's claims against the Vigo

County Jail must be dismissed because the Jail is a non-suable entity. Smith v. Knox County Jail,

666 F.3d 1037, 1040 (7th Cir. 2012) ("[T]he district court was correct that, in listing the Knox

County Jail as the sole defendant, Smith named a non-suable entity.").

       Mr. Brown's claim against Officer Knopp shall proceed as a claim that Officer Knopp

exercised excessive force against Mr. Brown in violation of his Fourteenth Amendment rights. See

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2471 (2015).

       This summary of claims includes all of the viable claims identified by the Court. If Mr.

Brown believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through July 12, 2020, in which to identify those claims.

                            III. Conclusion and Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendant

Officer Knopp in the manner specified by Rule 4(d). Process shall consist of the complaint,

dkt. [1], applicable forms (Notice of Lawsuit and Request for Wavier of Service of Summons and

Waiver of Service of Summons), and this Order.



                                                2
Case 2:20-cv-00184-JPH-MJD Document 24 Filed 06/10/20 Page 3 of 3 PageID #: 84




SO ORDERED.

Date: 6/10/2020




Distribution:

DANIEL ADAM BROWN
VIGO COUNTY JAIL
201 Cherry Street
Terre Haute, IN 47807

Officer Knopp
Vigo County Jail
201 Cherry Street
Terre Haute, IN 47807




                                      3
